DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/30/22. Claim 1 has been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-2 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clowdus (2015/0182419) in view of Ehrstedt (10,092,464).
With respect to claim 1, Clowdus discloses a device for assisting CPR ([0003], lines 1-5 and 10, fig 3) comprising a base (30, fig 3), a lever arm (11, fig 3) having first tethered end (proximal end; end of 11 connected to 12 in fig 3) and second untethered end (distal end; end of 11 opposite element 12 in fig 3), and a middle portion (portion of 11 connected to 193 of fig 3), 5one or more chest pads (16, fig 3) affixed to said middle portion of said lever arm (connected to element 193 in middle of lever 11 in fig 3), an anchor points (connection of 32 to base 30 in fig 3) set into said base, and creating a fulcrum at said first end (the one end connected to the support 12 would provide a fulcrum which would allow the lever to be moved up and down); wherein when in use a user grips said lever arm at said second end ([0052], lines 8-13) but lacks a pair of straps.
However, Ehrstedt teaches a CPR device (100, fig 6A) with pair of straps (305/530/531, fig 6A and mirrored straps on the opposite side) connecting anchor points (550/551, fig 6A) to a of lever arm (connected to lever 120 in fig 6A on the proximal and distal ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the support member (12) of Clowdus with straps on the proximal end and distal end as taught by Ehrstedt so as to replace one support member with another to provide a structure to hold the lever arm.
With respect to claim 2, the modified Clowdus shows that a second set of anchor points (connection of distal straps in fig 6A of Ehrstedt) and positioning straps (the straps of Ehrstedt at the distal end (untethered end) in modification) that connect to the second set of anchor points and the middle portion of said lever arm (after the modification by Ehrstedt the middle portion of the lever arm would have the straps since the element 10 of Ehrstedt is replaced by the arm 11 of Clowdus).
Response to Arguments
Applicant’s arguments, see pgs. 4-5, filed 9/30/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and claim 2 under 3 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art Clowdus and Ehrstedt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petelen (7,211,056), Stromsnes (7,775,996), and Young (6,332,875) are cited to show additional CPR devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785  

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785